NOTE: This order is nonprecedential

Um'ted States Court of Appeals
for the Federal Circuit

W`HI’I`E BUFFALO CONSTRUCTION, INC.,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee.

2012-5045

Appeal from the United States Court of Federal
Claims in consolidated case nos. 99~CV-961, 00-CV-415,
and 07-CV-738, Senior Judge Loren A. Smith.

ON MOTION

ORDER

W"liite Buff`alo Construction, Inc. moves without oppo-
sition for an additional GO-day extension of time to comply
with the court's May 8, 2012 order.

Upon consideration thereof,
IT IS ORDERED THAT:

WHITE BUFFALO CONSTRUCTION V. US 2

The motion is granted White Buffa1o Construction,
Inc. must comply with the court's order by September 10,
2012. No further extensions should be anticipated.

FoR THE CoURT

 3 0  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Timothy P. Mcllmail, Esq.
Richard E. Alexander, Esq.

26 misses
s u's"rt\:»%l]si.‘=.n§ri¢§f`!’\\’¢€“"

JUL 30 2012

JAN HURBALY
C|.EHK